b m;.lsm app

An unpub|is|'i`ad order shall not be regarded as precedent and shall not be cited as legal authority. SCR 123.

IN THE SUPREME COURT OF TI-IE STATE OF NEVADA

 

IN THE M_ATTER OF THE PETITION No. 66200

OF GERALD A.O. AND LORI O. FOR

THE ADOPTION OF MINOR

CHILDREN, 

Fl L § 

STEPHANIE H.,

Appellant, @Cl 0 5 2314
VS' 'rRAcna K_ Lmozzmm
GERALD O.; LORI O.; AND CLARK °LER*‘ FS‘”““E'“‘E °°L’RT
CoUNTY DEPARTMENT oF FAMILY “"§Di°‘”£ei=wv@te»=.~»< er
SERVICES_.

Respondents.

ORDER DISMISSING APPEAL

On September 19, 2014, appellant filed a document entitled,
"‘Notice of Withdraw of Appeal," which we construe as a motion to
voluntarily dismiss this appeal. The motion is g'ranted, with the parties to
bear their own fees and costs, NRAP 42(b), and we

ORDER this appeal DISMISSED.

CLERK oF THE SUPREME CoURT
Tlz,AclE K. LINDEMAN

¢

BY'. ;!(ML`Q l §Hhli|g=,

cc: H0n. Cynthia N. Giuliani, District Judge
Roberts Stoffel Family 'Law Group
Michael J. Warhola, LLC
Clar'k County District Attorney/Juvenile Division
Gerald O.
Lori O.
SuPF\EME Coum'  DiStI'lCt COUI't Cl€f'k

OF
NEVADA

CLERK’S ORDER

I")BSUSB